Citation Nr: 0213410	
Decision Date: 10/02/02    Archive Date: 10/10/02	

DOCKET NO.  97-32 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to December 
1969, a portion of which represented service in the 
Philippines.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In a decision of December 1998, an RO Hearing Officer granted 
service connection for post-traumatic headaches, claimed as 
the residual of an inservice head injury.  Accordingly, that 
issue, which was formerly on appeal, is no longer before the 
Board.


FINDING OF FACT

The evidentiary record does not support a diagnosis of post-
traumatic stress disorder related to the veteran's active 
military service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.304(f) (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Information currently on file is to the effect that, while in 
service, the veteran served as an aircraft maintenance 
specialist.  A portion of the veteran's service was in the 
Republic of the Philippines.  The sole award and/or 
commendation given the veteran was the National Defense 
Service Medal.

Service medical records are negative for history, complaints 
or abnormal findings indicative of the presence of an 
acquired psychiatric disorder, including post-traumatic 
stress disorder.  At the time of the veteran's service 
separation examination in November 1969, a psychiatric 
evaluation was within normal limits, and no pertinent 
diagnosis was noted.

The veteran's claim for service connection for an acquired 
psychiatric disorder characterized by depression and anxiety 
was received in March 1997.  In support of his claim, the 
veteran stated that, while on duty in the Philippines, he saw 
many "wounded, dead, or dying GI's."  Reportedly, on one 
occasion, the veteran conversed with a fellow soldier who was 
very badly burned.

In correspondence of March 1997, the veteran's wife commented 
that he (i.e., the veteran) had very few friends.  The 
veteran's wife additionally stated that, on occasion, he was 
subject to quick explosiveness.  According to the veteran's 
wife, the veteran suffered from a number of phobias, one of 
which consisted of a fear of being closed in.

In correspondence of early April 1998, VA requested that the 
U.S. Armed Services Center for the Research of Unit Records 
(USASCRUR) verify the veteran's alleged stressors, to wit, an 
incident in which a fellow Air Force member was crushed by a 
cargo plane whose landing gear collapsed while taxiing on a 
runway.

During an RO hearing in April 1998, the veteran offered 
testimony regarding the claimed nature and etiology of his 
current psychiatric problems.  A portion of the veteran's 
testimony consisted of a description of the aforementioned 
incident in which a fellow service member was crushed when a 
plane's landing gear collapsed.

During a July 1998 VA psychiatric examination, the veteran 
stated that, while in service, he had been stationed in the 
Philippines with the 604th Military Airlift Squadron.  He 
worked on a flight line and frequently was the first person 
to board transports arriving from Vietnam.  During the Tet 
Offensive, he boarded several flights which were full of dead 
Americans in poncho bags.  According to the veteran, he saw a 
great deal of blood on the floor of the plane, and saw 
mutilated bodies.  He witnessed bodies being loaded and sent 
to a burial unit in the Philippines.  According to the 
veteran, he reacted with fear and shock when he witnessed 
these events.  On one occasion, he saw and spoke with 
severely wounded servicemen who were being medevaced to the 
States.  He reportedly reacted with great fear and distress.  
On another occasion, he saw a person crushed to death under 
an airplane.  He reacted with feelings of terror and 
helplessness.

When questioned, the veteran stated that he did not suffer 
from visual or auditory hallucinations.  He denied the 
presence of delusions.  The examiner noted that the veteran's 
speech was organized.  While he was sad at times, he denied 
feeling worthless or sad nearly every day.  He did not have 
any plans to harm himself or others.  He did, however, 
experience problems sleeping.  The veteran reported that he 
had been exposed to a number of traumatic events while 
stationed in the Philippines, to which he reacted with 
feelings of fear, shock, and helplessness.  Accordingly, DSM-
IV Post-traumatic Stress Disorder Criterion A was met.  The 
veteran additionally stated that he frequently had intrusive 
thoughts regarding these traumatic incidents, and that he 
experienced psychological and physiological reactivity on 
exposure to trauma-related stimuli.  Accordingly, DSM-IV 
Post-Traumatic Stress Disorder Criterion B was met.  The 
veteran reported that he tried to avoid thoughts and feelings 
regarding his traumatic experiences, and that he experienced 
a diminished interest in pursuing previously pleasurable 
activities.  The veteran additionally stated that he felt 
"different and detached" from others.  Accordingly, DSM-IV 
Post-Traumatic Stress Disorder Criterion C was met.  The 
veteran stated that he experienced difficulty sleeping, 
concentrating, and controlling his temper, and that he did 
not have these problems before his military experiences.  
Accordingly, DSM-IV Post-Traumatic Stress Disorder Criterion 
D was met.  The duration of the veteran's disturbance had 
reportedly been more than one month.  Accordingly, DSM-IV 
Post-Traumatic Stress Disorder Criterion E was met.  The 
veteran's disturbances seemingly caused an impairment in 
social functioning.  Accordingly, DSM-IV Post-Traumatic 
Stress Disorder Criterion F was met.  In effect, the veteran 
reported symptoms sufficient to warrant an Axis I Post-
Traumatic Stress Disorder classification.

In correspondence from the Director, USASCRUR, dated in 
September 1998, it was noted that a review of available U.S. 
Air Force Non-Hostile Casualty data did not document the 
incident described by the veteran.  In order to provide 
further research concerning the reported casualty, it would 
be necessary for the veteran to provide additional 
information.  Such information should include the most 
specific date possible, and the full name of the casualty in 
question.  The more detailed the information, the better 
chance there was of conducting successful research.

In correspondence from the RO dated in early October 1998, 
the veteran was informed that part of the claims process 
involved the verification of claimed inservice stressors, and 
that his previous statement did not contain enough 
information to allow such verification.  The veteran was 
further informed of the information he needed to provide in 
order for the USASCRUR to make a meaningful search.  
Anecdotal incidents were not researchable.  It was requested 
that the veteran provide the full correct name of the person 
who he had reported was killed, as well as that person's rank 
and serial number if available, his full unit of assignment, 
and the place and exact date of the incident in question.

Pertinent evidence of record is to the effect that the 
veteran failed to respond to the aforementioned request for 
additional information.

In correspondence of July 2002, the veteran was informed that 
he had been scheduled to appear at a hearing before a member 
of the Board on September 6, 2002.  The veteran failed to 
report for that hearing.

Analysis

At the outset, the Board emphasizes that it has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met it's "duty to assist" the claimant in the 
development of all facts pertinent to his claim.  To that 
end, the veteran has been scheduled for a VA psychiatric 
examination in order to more accurately determine the exact 
nature and etiology of his claimed psychiatric disability.  
Moreover, over the course of the current appeal, the veteran 
has been informed of VA's obligations under the new Act and 
given more than one opportunity to provide information 
necessary to obtain any evidence (e.g., specific stressor 
information) which had not already been procured.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to assist the veteran exists in this case.

As noted above, the veteran seeks service connection for 
post-traumatic stress disorder, to include "depression and 
anxiety."  In that regard, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2002).  Effective March 7, 
1997, service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that a claimed 
inservice stressor actually occurred.  However, if the 
claimed stressor is not combat-related, the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a post-traumatic stress disorder.  While on 
recent psychiatric examination, the veteran received a 
diagnosis of post-traumatic stress disorder, this occurred no 
earlier than July 1998, almost 30 years following the 
veteran's discharge from service, and was clearly based 
solely upon history provided by the veteran, with no 
reference whatsoever to the veteran's service record or 
claims folder.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  At no point during the examination in question was 
it mentioned that the veteran's medical and/or claims file 
was available, or that such records had been reviewed.  
Moreover, the examination is replete with statements such as 
"he (i.e., the veteran) said" or "he reported," clearly 
indicating that all stressor information was derived 
exclusively from the veteran, with no third party 
corroboration.

As noted above, on more than one occasion, an attempt was 
made to verify the veteran's reported stressors with the 
USASCRUR.  When the initial attempt to do this was 
unsuccessful, the RO requested of the veteran that he provide 
more detailed, specific information regarding his reported 
stressors in order that such stressors might be verified.  
Regrettably, the veteran failed to respond to this request 
for additional information.  Nor did he report for a 
requested hearing before a member of the Board in September 
2002.

Based on the aforementioned, and, in particular, the lack of 
any verified inservice stressor, the Board is compelled to 
conclude that the veteran does not, in fact, currently suffer 
from a post-traumatic stress disorder of service origin.  
Accordingly, his claim must be denied.

In reaching this determination, the Board has given due to 
consideration to the veteran's testimony given at the time of 
an RO hearing in April 1998.  Such testimony, while 
informative, is regrettably not probative when taken in 
conjunction with the entire objective evidence currently on 
file.  The Board does not doubt the sincerity of the 
veteran's statements.  Those statements, however, in and of 
themselves, do not provide a persuasive basis for a grant of 
the benefit sought in light of the evidence as a while.


ORDER

Service connection for post-traumatic stress disorder, to 
include claimed "depression and anxiety," is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

